273 F.2d 618
MISSISSIPPI SHIPPING CO., Inc., Appellant,v.ZANDER AND COMPANY, Inc., et al., and J. Aron & Company, Appellees.
No. 17558.
United States Court of Appeals Fifth Circuit.
January 5, 1960.

Appeal from the United States District Court for the Eastern District of Louisiana.
PER CURIAM.


1
In conformity with the judgment of the Supreme Court of the United States dated November 22, 1959, as amended by order of December 14, 1959, 80 S.Ct. 212, the severed judgment of the Court of Appeals, issued on the 22nd day of September, 1959, as to appellee, J. Aron & Company, in Adm. 2483 only is recalled and the judgment of August 12, 1959 is vacated and the appeal in the cause of J. Aron & Company v. Mississippi Shipping Co., Inc., Adm. 2483 is dismissed as moot; but this does not in any respect alter, amend, modify, withdraw or vacate the final judgment and decision of the Court reversing and rendering the cause in Zander and Company, Inc. v. Mississippi Shipping Co., Inc., Adm. 2413, in accordance with the opinion Mississippi Shipping Co., Inc., v. Zander and Company, Inc., 2 Cir., 1959, 270 F.2d 345; 171 F.Supp. 184.